Citation Nr: 1203937	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-25 539	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss disability for the period prior to March 7, 2011.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's bilateral hearing loss disability for the period on and after March 7, 2011.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to June 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied an increased disability evaluation for the Veteran's bilateral hearing loss disability.  In July 2010, the Veteran submitted a Motion to Advance on the Docket.  In August 2010, the Board granted the Veteran's motion.  In September 2010, the Board remanded the Veteran's appeal to the RO for additional action.  In April 2011, the Board again remanded the Veteran's appeal to the RO for additional action.  

In November 2011, the Appeals Management Center (AMC) increased the evaluation for the Veteran's bilateral hearing loss disability from noncompensable to 50 percent and effectuated the award as of March 7, 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

In a December 20, 2011 written statement, received prior to the promulgation of a decision in this appeal, the accredited representative expressly withdrew the Veteran's appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of a compensable evaluation for his bilateral hearing loss disability for the period prior to March 7, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  
2.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of an evaluation in excess of 50 percent for his bilateral hearing loss disability for the period on and after March 7, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In a December 20, 2011, written statement, the accredited representative conveyed that "the Veteran has indicated his desire to withdraw his pending appeal before the Board" and "no longer desires to pursue his claim before the Board."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issues of the Veteran's entitlement to a compensable evaluation for the period prior to March 7, 2011, and an evaluation in excess of 50 percent for the period on and after March 7, 2011, for his bilateral hearing loss disability.  Therefore, they are dismissed.  


ORDER

The appeal is dismissed.  



		
J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


